United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.M., Appellant
and
U.S. POSTAL SERVICE, SOUTH JERSEY
PERFORMANCE CLUSTER, BELLMAWR, NJ,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-88
Issued: April 18, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 17, 2013 appellant, through her attorney, filed a timely appeal from the
May 20, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish an injury in the
performance of duty on August 11, 2012.
FACTUAL HISTORY
On October 15, 2012 appellant, then a 54-year-old rural carrier, filed a notice of
recurrence (Form CA-2a) claiming that her work stoppage on August 13, 2012 constituted a
1

5 U.S.C. §§ 8101-8193.

recurrence of disability due to her previous December 19, 2006 traumatic work injury.2 She
indicated on the form that she was moving mail trays and buckets in the back of a mail truck on
August 11, 2012 and experienced “the same pain.” Appellant stated that, due to the
December 19, 2006 injury, she was working in a modified position and asserted that currently
there was no work available for her. On the same form, appellant’s supervisor stated that
limited-duty work performing administrative, clerical and express delivery duties was available.
The supervisor indicated that appellant was provided city delivery duties that required her to
stand at a cluster box and sort mail. Appellant attempted this work on August 11, 2012 but
stated that she was physically unable to do this work again.3
Appellant submitted a September 13, 2012 report, in which Dr. Vannette N. Perkins, an
attending Board-certified anesthesiologist, noted that she was returning for routine follow up
with complaints of recurrent low and mid back pain (worse on the right) with spasms, stiffness
and shooting into her right buttock. She also reported occasional dysesthesias in her right calf.
Dr. Perkins did not mention any specific recent work incident but indicated that appellant had a
work injury on December 19, 2006 while lifting and twisting to load a truck. She detailed
appellant’s previous treatment and diagnosed hypertension, lumbar spondylosis, chronic lower
back lumbago with excellent response to nerve block and lumbar radiculopathy. Dr. Perkins
noted that there was no change in the medication needed, that appellant was tolerating modified
duty well and that no changes in her work status were necessary based on the examination
findings. She continued to indicate that appellant could work light duty with restrictions on
lifting, pushing or pulling more than 20 pounds.4
In an August 24, 2012 work restriction form, Dr. Perkins indicated that appellant could
sit for four hours per day, walk for two hours and engage in repetitive movement for four hours.
Appellant could not engage in standing, pushing, reaching above the shoulder, twisting, bending,
stooping, pulling, lifting, squatting, kneeling or climbing. Dr. Perkins indicated that these were
permanent work limitations, but did not explain why these restrictions differed from those
provided in her May 3 and September 12, 2012 reports.5
In an October 19, 2012 letter, OWCP advised appellant that it would develop her claim as
a traumatic injury claim because she was claiming disability due to a new injury caused by work

2

Under a separate claim file, OWCP accepted that on December 19, 2006 appellant sustained a lumbar
radiculopathy due to unloading a truck at work. On December 20, 2011 it granted her a schedule award for a nine
percent permanent impairment of her right leg.
3

Appellant also filed claim for compensation forms for wage loss beginning August 25, 2012 and continuing.

4

Appellant reported the same physical complaints when Dr. Perkins examined her on May 3, 2012. Dr. Perkins
provided the same diagnoses and work restrictions on September 13, 2012 as she did on May 3, 2012. Appellant
had nerve block injections at L3-4, L4-5 and L5-S1 on both dates.
5

On August 25, 2012 the employing establishment made a modified job offer for a rural carrier position which
listed work duties of delivering mail to cluster boxes for four hours per day and express mail for two hours. The
physical requirements of the position were driving six hours per day, standing four hours and fingering mail four
hours. Appellant indicated on the job offer that she was refusing the offer as she felt that it did not met her physical
restrictions.

2

duties rather than a spontaneous recurrence of the December 19, 2006 injury. It requested that
she submit additional factual and medical evidence in support of her claim.
In a November 27, 2012 decision, OWCP denied appellant’s claim on the grounds that
she did not submit sufficient medical evidence to establish that she sustained an injury in the
performance of duty on August 11, 2012. Appellant did not submit a report indicating that she
sustained a diagnosed condition due to the August 11, 2012 work factors, i.e., moving mail trays
and buckets in the back of a mail truck.
Appellant requested a telephonic hearing with an OWCP hearing representative. Prior to
the hearing, she submitted a December 6, 2012 form report in which Dr. Perkins noted a date of
injury of August 11, 2012 as well as February 19, 2006 and indicated under “history of injury”
that appellant reported low and mid back pain while lifting and twisting in the back of a mail
truck. Dr. Perkins listed the dates of service in 2012 as March 9, May 3 and September 13, 2012.
She diagnosed lumbar facet syndrome, lumbar radiculopathy/radiculitis and thoracic facet
syndrome and checked a “yes” box indicating that appellant’s condition was caused or
aggravated by the employment activity. Dr. Perkins noted that appellant was totally disabled
beginning on August 13, 2012.6 A prescription slip completed on December 6, 2012 indicated
that appellant had been examined and that she had no new injuries but that there was an
exacerbation of her preexisting condition for which treatment had been necessary.
In a March 4, 2013 report, Dr. Perkins indicated that appellant reported an injury on
August 11, 2012 “which aggravated her preexisting condition.” She noted that appellant
presented “for her new injury” on September 13, 2012 and discussed the treatment provided on
that date. Dr. Perkins indicated that physical examination revealed thoracic and lumbar facet
pain to palpation bilaterally at T11-12, L12-L1, L3-4, L4-5 and L5-S1 and she diagnosed
thoracic radiculopathy, lumbar radiculopathy with bilateral lower extremity dysesthesias,
bilateral lumbar facet syndrome requiring facet injections periodically and thoracic facet
syndrome requiring thoracic facet injections periodically. She stated:
“[Appellant’s] lifting and twisting injury which was similar to her initial injury of
2006, which occurred on August 11, 2012 is an exacerbation of her prior
condition as she was unable to tolerate the physical duties associated with
returning to work after doing light duty/sedentary office work for three years.”
***
“[Appellant] requires ongoing medical management and is unable to perform
work due to the reinjury of August 11, 2012, which is related to her initial injury
with the same diagnoses with acute exacerbation from the work[-]related injury of
December 2006.”
During the March 18, 2013 hearing, appellant stated that on August 11, 2012 she
attempted to pick up trays of mail and rearrange them in the back of her truck when she again
felt back pain. She indicated that she received no treatment between August 11 and
6

In a Duty Status Report dated December 6, 2012, Dr. Perkins recommended extensive work restrictions.

3

September 13, 2012, but noted that there had been an earlier appointment scheduled which she
canceled due to fear of potentially contracting spinal meningitis from epidural injections.
Appellant claimed that in August 2012 the employing establishment stopped providing job duties
within her restrictions.
In an April 16, 2013 report, Dr. Perkins indicated that she was aware that appellant
sustained a work injury on August 11, 2012 as a result of lifting trays and buckets of mail in the
back of her mail vehicle. She noted, “With the injury of August 11, 2012, [appellant] once again
experienced an injury in her back as a result of lifting. The mechanism of injury is similar;
however, she was asymptomatic at the time of the injury of August 11, 2012.” Dr. Perkins
discussed the treatment provided for this injury and indicated that the treatment was later
postponed as appellant was under care for a nonindustrial cancer condition and underwent
surgery for this condition on November 14, 2012. She stated:
“It appears [that appellant] is approaching maximum medical improvement for the
injury, which occurred on August 11, 2012 with the firm diagnosis of
post[-]traumatic lumbar facet syndrome at L3-4, L4-5 and L5-S1 as a result of the
lifting/twisting injury which occurred on August 11, 2012. As her symptoms
were not active from her previous injury on August 11, 2012 I would not consider
this an aggravation of her low back condition but a separate injury…. [Appellant]
did experience post-traumatic lumbar radiculitis as a result of the lifting injury on
August 11, 2012 with no definitive evidence of changes on her MRI [scan] as her
radicular pain improved with medical management including anti-inflammatories
and home conditioning exercises.”
An April 19, 2013 e-mail from appellant’s postmaster was submitted, which indicated
that he notified appellant in mid-July 2012 that the limited-duty assignment she had been
working would no longer be available as of August 11, 2012. He noted that, a short time after he
told her of this change, he offered her a limited-duty job as a city carrier within her restrictions.
The postmaster noted that appellant verbally accepted this job offer on August 10, 2012 and was
told a written offer would be available the following morning. He noted that she called in sick
the next day through the automated call out center system and later that day informed him that
she was refusing the limited-duty job offer because she was unable to perform its job duties.
In a May 20, 2013 decision, the hearing representative affirmed OWCP’s November 27,
2012 decision denying appellant’s claim for an August 11, 2012 work injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally

4

related to the employment injury.7 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.9 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.10
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.11 The Board has held that when a physician’s opinion on causal
relationship consists only of checking “yes” to a form question, that opinion has little probative
value and is insufficient to establish causal relationship. Appellant’s burden includes the necessity
of furnishing an affirmative opinion from a physician who supports his or her conclusion with
sound medical reasoning.12
A recurrence of disability means an inability to work after an employee has returned to
work caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.13 This term also means an inability to work that takes place when a light-duty
assignment made specifically to accommodate an employee’s physical limitations due to his or
her work-related injury or illness is withdrawn (except when such withdrawal occurs for reasons
of misconduct, nonperformance of job duties or a reduction-in-force) or when the physical

7

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990). A traumatic
injury refers to injury caused by a specific event or incident or series of incidents occurring within a single workday or
work shift whereas an occupational disease refers to an injury produced by employment factors which occur or are
present over a period longer than a single workday or work shift. 20 C.F.R. §§ 10.5(q), (ee); Brady L. Fowler,
44 ECAB 343, 351 (1992).
9

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
10

John J. Carlone, 41 ECAB 354, 356-57 (1989); see Federal (FECA) Procedure Manual, id.

11

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

12

Lillian M. Jones, 34 ECAB 379, 381 (1982).

13

See 20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, supra note 9 at Recurrences, Chapter 2.1500.3
(June 2013).

5

requirements of such an assignment are altered so that they exceed his or her established physical
limitations.14
The Board has held that the fact that a condition manifests itself or worsens during a period
of employment15 or that work activities produce symptoms revelatory of an underlying condition16
does not raise an inference of causal relationship between a claimed condition and employment
factors.
ANALYSIS
In this case, appellant initially filed a claim for recurrence of a previous work injury of
December 19, 2006. A recurrence of disability means an inability to work after an employee has
returned to work caused by a spontaneous change in a medical condition, which resulted from a
previous injury or illness without an intervening injury or new exposure to the work environment
that caused the illness. A recurrence may also occur when a light-duty assignment made
specifically to accommodate an employee’s physical limitations due to appellant’s work-related
condition (except when such withdrawal occurs for reasons of misconduct, nonperformance of
job duties or a reduction-in-force) is withdrawn or when the physical requirements of such an
assignment are altered so that they exceed her established physical limitations.17 Appellant
clearly described a new work incident on August 11, 2012 while lifting in the back of a mail
truck. Although she alleged that work within her established restrictions was not available in
August 2012, the evidence of record, including documents from the employing establishment,
does not establish this assertion. For these reasons, OWCP properly developed this case as a
new traumatic work injury.
Appellant has stated that on August 11, 2012 she was working delivering express and
cluster box mail and that, while moving trays and buckets of mail in the back of her truck, she
had back pain. The employing establishment has not disputed that she was performing these
activities on August 11, 2012 and they constitute accepted work factors. However, the Board
finds that appellant did not submit sufficient medical evidence to establish an injury in the
performance of duty on August 11, 2012 due to these work factors.
Before OWCP and on appeal, counsel argued that appellant’s claim for an August 11,
2012 work injury was established by the reports of Dr. Perkins, an attending Board-certified
anesthesiologist. The Board finds that these reports do not establish appellant’s claim as
Dr. Perkins did not provide adequate medical rationale in support of her opinion on causal
relationship.
Appellant submitted a September 13, 2012 report in which Dr. Perkins noted that she was
returning for routine follow up with complaints of recurrent low and mid back pain (worse on the
14

Id.

15

William Nimitz, Jr., 30 ECAB 567, 570 (1979).

16

Richard B. Cissel, 32 ECAB 1910, 1917 (1981).

17

See supra notes 13 and 14.

6

right) with spasms, stiffness and shooting into her right buttock. She also reported occasional
dysesthesias in her right calf. Dr. Perkins did not mention any specific recent work incident but
indicated that appellant had a work injury on December 19, 2006 while lifting and twisting to
load a truck. This report does not contain any mention of an August 11, 2012 work incident and
therefore cannot serve as a basis to accept the occurrence of a work-related injury on
August 11, 2012. It should be noted that September 13, 2012 is the first occasion that appellant
sought medical treatment after the claimed August 11, 2012 work injury. Moreover, the Board
notes that, when the examination findings for Dr. Perkins’ September 13, 2012 report are
compared to the examination findings found in her reports dated prior to August 11, 2012, these
findings are essentially the same. Appellant had been receiving treatment for recurrent low and
mid back pain (worse on the right) with spasms, stiffness and shooting pain in both legs for an
extended period prior to September 2012. The complaints, diagnoses and work restrictions
found in Dr. Perkins’ September 13, 2012 report were essentially the same as those found in her
May 3, 2012 report, which was produced at a time well prior to the August 11, 2012 lifting
incident at work. As noted, her September 13, 2012 report did not identify any new specific
injury on August 11, 2012 and stated that no changes were necessary in appellant’s work status
based on the findings on examination that day.
It was not until December 6, 2012 that Dr. Perkins noted that there had been a new work
injury and then opined that appellant was totally disabled retroactively to August 11, 2012. In a
December 6, 2012 form report, she noted a date of injury of August 11, 2012 (as well as
February 19, 2006) and indicated that appellant was totally disabled beginning on
August 13, 2012. Dr. Perkins diagnosed lumbar facet syndrome, lumbar radiculopathy/
radiculitis and thoracic facet syndrome and checked a “yes” box indicating that appellant’s
condition was caused or aggravated by the employment activity. However, as she did no more
than check “yes” to a form question, her opinion on causal relationship is of little probative value
and is insufficient to discharge appellant’s burden of proof. Dr. Perkins did not provide a detailed
explanation of how specific work activities on August 11, 2012 could have caused or contributed
to the diagnosed conditions.18
In a March 4, 2013 report, Dr. Perkins indicated that appellant reported an injury on
August 11, 2012 which aggravated her preexisting condition. She noted that appellant presented
for her new injury on September 13, 2012 and she diagnosed thoracic radiculopathy, lumbar
radiculopathy with bilateral lower extremity dysesthesias, bilateral lumbar facet syndrome
requiring facet injections periodically and thoracic facet syndrome requiring thoracic facet
injections periodically. Dr. Perkins stated, “[Appellant’s] lifting and twisting injury which was
similar to her initial injury of 2006, which occurred on August 11, 2012 is an exacerbation of her
prior condition as she was unable to tolerate the physical duties associated with returning to work
after doing light duty/sedentary office work for three years.” This report, however, is of limited
probative value on the relevant issue of the present case in that she did not provide adequate
medical rationale in support of her conclusion on causal relationship.19 Such medical rationale is
18

See supra note 12.

19

See Leon Harris Ford, 31 ECAB 514, 518 (1980) (finding that a medical report is of limited probative value on
the issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by
medical rationale).

7

especially necessary in the present case because appellant did not seek medical care for one month
after the claimed August 11, 2012 injury and Dr. Perkins did not mention an August 11, 2012
incident in her September 13, 2012 report. Dr. Perkins did not describe the implicated work
factors in any detail or explain how they could have caused the observed conditions, nor did she
explain why appellant’s examination findings before and after August 11, 2012 were essentially
the same.
In an April 16, 2013 report, Dr. Perkins indicated that, with the injury of August 11,
2012, appellant once again experienced a back injury as a result of lifting mail. She diagnosed
post-traumatic lumbar facet syndrome at L3-4, L4-5 and L5-S1 due to the August 11, 2012
injury and asserted that this constituted a separate injury as appellant’s symptoms were not active
from her previous injury in December 2006. This report does not establish appellant’s claim for
an August 11, 2012 work injury as the Board has held that the fact that a condition manifests itself
or worsens during a period of employment or that work activities produce symptoms revelatory of
an underlying condition does not raise an inference of causal relationship between a claimed
condition and employment factors.20 Moreover, Dr. Perkins’ opinion is not based on a complete
and accurate medical history because appellant was, in fact, symptomatic prior to August 11, 2012.
The report is of limited probative value for the further reason that Dr. Perkins’ opinion on causal
relationship appears to be primarily based on appellant’s own representations rather than on
objective medical findings.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on August 11, 2012.

20

See supra notes 15 and 16.

8

ORDER
IT IS HEREBY ORDERED THAT the May 20, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 18, 2014
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

